Citation Nr: 1810702	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-03 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral shoulder disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan M. Estes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970 and from October 1981 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  In July 2015, the Board remanded the case for additional development and it now returns for further appellate review.  

The Board notes that, subsequent to the issuance of the November 2015 supplemental statement of the case, additional evidence consisting of VA examination reports referable to hearing loss and tinnitus as well as VA treatment records dated from September 2015 to May 2016 was associated with the record.  While the Veteran has not waived Agency of Original Jurisdiction (AOJ) consideration of such evidence, the Board finds that it is either duplicative of the evidence previously considered or irrelevant to the issue on appeal.  38 C.F.R. 
§ 20.1304(c) (2017).  In this regard, the newly received VA treatment records only document ongoing treatment for the Veteran's shoulder complaints, a fact already documented in the record considered by the AOJ.  Therefore, the Board finds no prejudice to him in proceeding with a decision at this time.


FINDING OF FACT

A bilateral shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of service discharge.


CONCLUSION OF LAW

The criteria for service connection for a bilateral shoulder disorder have not been met. 38 U.S.C. §§ 1101, 1110, 1111, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this regard, the Board observes that, in a September 2015 telephone call, the Veteran reported that he would be submitting additional evidence within a week, to include records from 1980-1982 and a VA Form 21-4142 (Authorization to Disclose Information to VA); however, he has not done so to date.  Furthermore, the Board notes that the Veteran was in service from 1980 to 1982 and his service treatment records (STRs) from such period of service are already on file. 

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C. 
§ 1111; 38 C.F.R. § 3.304(b). Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the veteran's service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003). To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition. Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board notes that the Veteran does not contend, nor does the evidence show, that his bilateral shoulder disorder is related to his first period of service from May 1967 to May 1970.  Rather, he alleges that, while on field duty during his second period of service, his tent collapsed during an ice storm, covering him in ice.  The Veteran developed a sickness after this event, which he has at different times described as pneumonia and the flu, that settled in his shoulders, and ultimately developed into his current bilateral shoulder disorder.  Therefore, he claims that service connection for such disorder is warranted. 

The Board finds that the competent evidence of record confirms that the Veteran has a current diagnosis of a bilateral shoulder disorder.  Specifically, at his September 2015 VA examination, he was diagnosed with bilateral acromioclavicular joint arthritis with spurring and bilateral impingement syndrome with rotator cuff tendinopathy.  

The Veteran's STRs from his second period of service reflect that, in August 1981, he completed a Report of Medical History in which he denied experiencing painful or swollen joints, and denied having a "painful or trick shoulder or elbow."  In an August 1981 Report of Examination, all of the Veteran's systems, including the musculoskeletal system and upper extremities, were normal upon clinical evaluation.  

However, in September 1981, the Veteran reported pain while conducting range of motion testing on his left shoulder.  The assessment was resolving pectoralis major tendonitis.  In November 1981, he complained of pain in his left shoulder, and an impression of pectoralis major tendinitis was noted.  In December 1981, he complained of left shoulder pain for the previous 4 to 5 weeks, muscle spasms in the left shoulder, and pain in his left pectoral area.  A left shoulder x-ray was negative for any abnormalities.  In January 1982, the Veteran was referred to a medical specialty clinic at Martin Army Hospital, where he complained of bilateral shoulder pain and an impression of bursitis was noted. Polyarthritis was ruled out. Also in January 1982, the Veteran was examined before a Medical Board, at which time he was diagnosed with bilateral biceps tendon tendinitis and bilateral subacromial crepitus.  It was noted that he reported experiencing shoulder pain for several years.  He was placed on profile at that time for his bilateral shoulder problems.

In February 1982, the Veteran had a separation examination, in which he marked experiencing a "painful or trick" shoulder.  The examiner noted the Veteran experienced left shoulder tendinitis, bilateral biceps tendinitis, and bilateral shoulder impingement syndrome.  Finally, in February 1982, the Veteran was found medically unfit for active duty by a Medical Board because of his bilateral biceps tendinitis and subacromial crepitus, which was found to have existed prior to service and was not incident to, nor aggravated by, active duty.  The Veteran then signed a request for discharge due to physical disability that existed prior to service.  

In order to ascertain the nature and etiology of the Veteran's current shoulder disorder, he was afforded a September 2015 VA examination.  The examiner conducted a thorough review of the record and included citation to all relevant evidence, interviewed the Veteran, and conducted a complete physical examination.  Thereafter, she diagnosed bilateral acromioclavicular joint arthritis with spurring and bilateral impingement syndrome with rotator cuff tendinopathy.

As an initial matter, the examiner opined that such conditions did not pre-exist the Veteran's second period of service.  In this regard, she noted that he had a normal separation examination in February 1970 at the completion of his first period of duty, and denied a painful or trick shoulder at that time.  Further, on his August 1981 entrance examination, he again denied such symptoms and a December 1981 x-ray of the left shoulder was negative. 

The examiner further opined that it is less likely than not that the Veteran's shoulder condition was incurred in, or caused by the claimed in-service injury.  In support of her opinion, she noted the discrepancies in the Veteran's STRs as to the onset and cause of his symptoms, specifically in regard to his contention that a tent fell on him.  In this regard, she found no plausible mechanism for injury that could have resulted in his bilateral shoulder disorder.  The examiner also noted his subsequent medical history, indicating the first treatment for any shoulder problem after service came two years after separation from service in 1984, then no treatment until 2003 when he was seen at the VA for left shoulder problems.  She further indicated that he maintained a career as a truck driver for 30 years, requiring the unloading of products with or without the use of a crane.  Finally, the examiner noted that the diagnosis on his separation exam of shoulder bursitis is a self-limiting condition, and his diagnosis of subacromial crepitus is in fact a symptom and not a disorder. 

The Board notes that the examiner's note that the Veteran was diagnosed with bursitis on his separation exam is incorrect, as he was actually diagnosed with biceps tendinitis and bilateral shoulder impingement syndrome.  However, a medical examination report must be read as a whole, and as long as it is based on correct facts and sufficiently informs the Board of the medical expert's judgment on a medical question and the "essential rationale" for the opinion, it will be found adequate.  Monzingo v. Shinseki, 26 Vet. App. 97, 105-7 (2012).  The Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (citing Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)).  In the instant case, the examiner referenced the Veteran's medical history extensively and correctly in the examination report, to include the findings on his separation examination. As such, it appears that the inclusion of a diagnosis of bursitis was a misstatement. Thus, the Board finds that the examiner considered all the relevant evidence, and based on the report as a whole, the entirety of her rationale supports the conclusion.

The Board finds the examiner's opinion highly probative.  In this regard, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Consequently, based on the September 2015 VA examiner's opinion, the Board finds that the presumption of soundness has not been rebutted with regard to  whether the Veteran's bilateral shoulder disorder preexisted his entry into his second period of service.  However, also based on such opinion, the Veteran's current bilateral shoulder disorder is not causally or etiologically related to any disease, injury, or incident during service.

The Board notes that, in support of his claim, the Veteran submitted a June 2014 private opinion by Dr. P.M.  In his opinion, Dr. P.M. indicated he reviewed the Veteran's service treatment records and then concluded that it was more likely than not that the Veteran's bilateral shoulder disorder was due to his military service.  However, Dr. P.M. did not explain how or why he reached his conclusion.  Therefore, the Board finds that he did not provide sufficient rationale to support his opinion and it is afforded no probative weight.  Id.

The Board has also considered the Veteran's assertions that his bilateral shoulder disorder had its onset during service or is otherwise related to service; however, such determination is a complex medical matter requiring training and experience which he does not possess.  In this regard, the Veteran is not shown to have any medical training that would qualify him to provide an opinion regarding the onset or etiology of a bilateral shoulder disorder, diagnosed as bilateral acromioclavicular joint arthritis with spurring and bilateral impingement syndrome with rotator cuff tendinopathy.  Here, the question regarding the onset, development, and/or etiology of such shoulder disorders involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of a shoulder disorder, such falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, the Veteran's opinion as to the onset and etiology of his bilateral shoulder disorder is not competent evidence and, consequently, is afforded no probative weight.

Furthermore, there is no showing of arthritis within one year of service, and the Veteran did not show a continuity of arthritis symptoms since service.  In this regard, the Board has considered the Veteran's assertions that he has experienced bilateral shoulder symptomatology since his second period of service.  Specifically, he reported in a December 2006 treatment record having right shoulder pain since 1982 when he was diagnosed with tendinitis.  He similarly reported in March 2007 that he had experienced pain in his left shoulder since 1982.  However, the Veteran's medical records from February and March 1984 show he complained of shoulder pain; however, at that time his physician diagnosed shoulder bursitis, not arthritis.  There are no other medical records showing treatment or complaints of shoulder problems until 2003.  Consequently, as arthritis did not manifest within one year of service, and there has been no showing of a continuity of arthritis symptomatology since service, presumptive service connection for such chronic disease is not warranted.

In conclusion, the Board finds the Veteran's bilateral shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of his separation from active duty. Consequently, service connection for such disorder is not warranted. As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a bilateral shoulder disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


